Citation Nr: 1544665	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for depression, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to September 1992, during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2014 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at an August 2015 Travel Board hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left shoulder disability, entitlement to service connection for a right shoulder disability, and entitlement to service connection for CFS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On the record during his August 2015 Travel Board hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

2.  On the record during his August 2015 Travel Board hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to service connection for depression, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for depression, to include as due to an undiagnosed illness.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015). 


During his August 2015 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for joint pain, to include as due to an undiagnosed illness and entitlement to service connection for depression, to include as due to an undiagnosed illness.

The Board finds that the Veteran's statement on the record during his August 2015 Board hearing qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and they are dismissed without prejudice as it relates to those issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The claim for entitlement to service connection for joint pain, to include as due to an undiagnosed illness is dismissed. 

The claim for entitlement to service connection for depression, to include as due to an undiagnosed illness is dismissed


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

	(CONTINUED ON NEXT PAGE)


Left and Right Shoulder Disabilities

The Veteran contends that his currently diagnosed left and right shoulder disabilities developed as a result of injuries to both the left and right shoulders during active military duty in the Persian Gulf.  Specifically, he claims that he injured his left shoulder when he fell from the top of a six foot tall armored personnel carrier with his full gear on.  He claims he was treated by a medic at the time of the injury and given 800mg Motrin for pain for the rest of the tour.  He claims that he injured his right shoulder while playing on an organized racquet ball team, and was given temporary light duty.  

Service treatment records are negative for any indication of a left shoulder injury during active duty.  However, a January 1990 Medical Prescreening form notes that he fractured his left arm, and the August 1992 Report of Medical History notes status post broken left elbow with no sequelae and left shoulder pain.  During his August 2015 Travel Board hearing, the Veteran reported that the notations in the service treatment records referring to the left elbow should have been for the left shoulder.  Service treatment records do show that the Veteran injured his right shoulder playing racquet ball in August 1991.  He was diagnosed with a strained muscle and treated with aspirin and ice for 14 days, and given a profile for no pushups for 14 days.  There is no indication of a right shoulder disability at the time of the Veteran's discharge.

The Veteran has submitted several statements from former military comrades, who all claim that they were aware that the Veteran had injured his shoulders in service, or that they personally witnessed him injure either his left or right shoulder in service.  The Veteran's wife, who is a registered nurse (RN), and whom he met within a year or two of his discharge, has also submitted statements, indicating that the Veteran has always had problems with his shoulders, including dislocations of the left shoulder requiring frequent emergency room visits, and that the Veteran informed her when they met that he had initially injured his shoulders in service.


The Board also notes that the Veteran's personnel records show that he served in combat in the Persian Gulf as a Calvary scout.  Therefore, the Board finds that his reports of injuring his shoulders during active duty are credible as they are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. 
§ 1154(b) (West 2014). 

The Veteran was afforded a VA opinion in response to his claims in April 2014.  The examiner noted the Veteran's treatment for a right shoulder strained muscle in August 1991, and the notation on the August 1992 separation examination of left shoulder pain with no further details.  She noted that there was no further documentation in the service treatment records of a shoulder problem and no objective medical documentation of the development of a chronic right or left shoulder disability during active duty.  The examiner also noted that the Veteran's history regarding the shoulders over the past two decades includes a left shoulder strain in 1991, left recurrent dislocation in 2003 and a 2013 bilateral shoulder fracture with residual degenerative joint disease (during an MRI or CT scan in conjunction with hospitalization and treatment for encephalitis).  Based on this evidence, the examiner opined that the fracture/dislocations were a very unfortunate consequence of attempting to perform a procedure during the Veteran's prolonged hospitalization in 2013, and it is "highly unlikely" that a left versus right in-service shoulder strain would lead to recurrent left dislocation without documentation of such over the time frame of 1991 to 2003.  

The examiner noted that the Veteran's statements in support of his claims and the buddy/lay statements of record were reviewed in conjunction with her assessment of the Veteran's claims.  However, it is clear from the examiner's opinion that she did not accept the reports of the Veteran injuring his left shoulder from the Veteran's military comrades, the Veteran, and the Veteran's wife, as credible evidence of the Veteran having problems with his shoulders in service and post service.  The Board finds that as several people have submitted statements supporting the Veteran's reports, which have been consistent throughout the appeal period, the Board has no reason to doubt the credibility of the Veteran's reports of shoulder injuries, which are consistent with his combat service.  Therefore, his reports of these in-service injuries are conceded.  Furthermore, the Board notes that the examiner could not have adequately considered all of the lay statements of record, as some were submitted after her opinion was rendered.  See May 2015 statement from S.W.  Moreover, as noted above, the reports are consistent with the duties and circumstances of the Veteran's combat service.  

The Board must consider all pertinent medical and lay evidence in making a determination as to service connection, and an examiner's opinion that finds a lack of nexus on the sole premise that there is no notation of treatment for the condition in service is inadequate.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007).

Thus, the April 2014 examiner did not consider the Veteran's history of additional in-service shoulder injuries and treatment or his wife's assertions of his continued shoulder problems since service when rendering her negative opinion.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, her negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that the Veteran has reported that his current right shoulder disability was caused or aggravated by overcompensating for his left shoulder.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed left shoulder and right shoulder disabilities is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).


Chronic Fatigue Syndrome (CFS)

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. 
§ 3.317(a)(1) (2015).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

At the Board hearing, the Veteran testified that every day, starting around 1:00pm, right after lunch, he experiences extreme sleepiness and fatigue, that lasts for at least three hours.  The Veteran's wife also testified that he has been experiencing this chronic fatigue and exhaustion for the last 10-15 years.  In a February 2015 statement, the Veteran reports that for the past 10 years, since leaving the military, he has noticed his energy levels dropping.  He also notes that he has been treated for fatigue by a Dr. J.A., MD.  Treatment records from J.A., MD indicate that the Veteran has been treated and prescribed medication for fatigue and other illnesses, since June 2010.  See February 2013 statement from J.A., MD.

The Veteran was afforded a VA examination in February 2014.  The nurse practitioner concluded that the Veteran did not have a diagnosis of CFS, and stated that the Veteran stated that his fatigue was most likely related to low testosterone/hypogonadism.  The Veteran has refuted this report.  In this regard, in the above-noted February 2015 statement, the Veteran also states that the allegation that his fatigue is due to low testosterone is "totally not the case and...totally untrue."  See February 2015 statement from the Veteran.  
As noted, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(e)(2).  In light of the Veteran's status as a Persian Gulf Veteran with complaints of extreme sleepiness and fatigue, and the absence of determination of any known clinical diagnosis attributed to the claimed chronic fatigue syndrome, the Board finds that VA examination report and medical opinion should be afforded to properly adjudicate this claim on appeal.

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the etiology of any current left shoulder disability and right shoulder disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that a left and right shoulder injury during combat service is conceded.


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left or right shoulder disability is the result of injury or disease in active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability was caused or aggravated by any current left shoulder disability.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran and other lay persons of record are competent to report injuries and symptoms, and that these reports must be considered in formulating the requested opinions.  Specifically, the examiner should consider the Veteran's lay statements, the statements submitted by soldiers who served with him, and the statements by his wife, who is an R.N. If the lay reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a new VA examination to determine the etiology of his claimed chronic fatigue syndrome with an examiner other than the one who conducted the February 2014 examination.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should thoroughly address the following:

State whether the Veteran's claimed chronic fatigue syndrome, if any, is attributable to a known clinical diagnosis.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology of the claimed chronic fatigue syndrome is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed chronic fatigue syndrome is related to service.  

If the Veteran's claimed chronic fatigue is not due to a specific disease entity (e.g., hypogonadism), opine as to whether it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


